MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be                                        Oct 30 2019, 9:27 am
regarded as precedent or cited before any
                                                                                   CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Patrick M. Schrems                                        Curtis T. Hill, Jr.
Bloomington, Indiana                                      Attorney General of Indiana
                                                          Matthew B. Mackenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

G.W.,                                                     October 30, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-JV-1254
        v.                                                Appeal from the Monroe Circuit
                                                          Court
State of Indiana,                                         The Honorable Stephen R. Galvin,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          53C07-1810-JD-793



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-1254 | October 30, 2019                      Page 1 of 8
                                   STATEMENT OF THE CASE

[1]   Appellant-Respondent, G.W. (G.W.), appeals his adjudication that would

      constitute public nudity, a Class C misdemeanor, Ind. Code § 35-45-4-1.5(b), if

      committed by an adult.


[2]   We affirm.


                                                   ISSUES
[3]   G.W. presents two issues on appeal, which we restate as follows:


          (1) Whether the State presented sufficient evidence beyond a reasonable

              doubt to sustain his adjudication as a delinquent child; and


          (2) Whether the juvenile court abused its discretion by ordering G.W. to

              serve nine months of probation.


                      FACTS AND PROCEDURAL HISTORY
[4]   On September 7, 2018, fifteen-year-old G.W. was in in his art class with several

      other students, at Bloomington High School South in Bloomington, Indiana.

      P.H., a female student, was seated next to G.W. G.W. began flirting with P.H.

      and he asked P.H. what perfume she was wearing. After asking the question,

      and while sitting down in his chair, G.W. “pulled his pants down” and exposed

      “the shaft of his penis.” (Transcript pp. 12-13). G.W. apologized to P.H. for

      his “pubes being unshaven.” (Tr. p. 13). Upset by G.W.’s behavior, P.H. got

      up from her seat, exited the class, and reported the incident to the social worker

      at her school. The social worker thereafter contacted the police.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1254 | October 30, 2019   Page 2 of 8
[5]   On October 26, 2018, the State filed a Petition Alleging Delinquency, claiming

      that G.W. had committed Class C misdemeanor public nudity, if committed by

      an adult. The juvenile court conducted a fact-finding hearing on February 20,

      2019. At the close of the evidence, the juvenile court adjudicated G.W. as a

      delinquent child. At a dispositional hearing on May 2, 2019, the juvenile court

      ordered G.W. to be placed on nine months of probation and to participate in

      various court-ordered services.


[6]   G.W. now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION

                                     I. Sufficiency of the Evidence
[7]   When the State seeks to have a juvenile adjudicated a delinquent for

      committing an act that would be a crime if committed by an adult, the State

      must prove every element of the offense beyond a reasonable doubt. C.L. v.

      State, 2 N.E.3d 798, 800 (Ind. Ct. App. 2014). When reviewing the sufficiency

      of the evidence supporting a juvenile adjudication on appeal, we neither

      reweigh the evidence nor judge the credibility of the witnesses. Z.A. v. State, 13

      N.E.3d 438, 439 (Ind. Ct. App. 2014). We consider only the evidence most

      favorable to the judgment and the reasonable inferences therefrom, and we will

      affirm if the evidence and those inferences constitute substantial evidence of

      probative value to support the judgment. C.L., 2 N.E.3d at 800.


[8]   To make a true finding of delinquency against G.W. for Class C misdemeanor

      public nudity, the State was required to prove beyond a reasonable doubt that

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1254 | October 30, 2019   Page 3 of 8
       G.W. knowingly or intentionally appeared in a public place in a state of nudity.

       Nudity is statutorily interpreted as “the showing of the human male . . .genital,

       pubic area, or buttocks with less than a fully opaque covering, . . . or the

       showing of covered male genitals in a discernibly turgid state.” I.C. § 35-45-4-

       1(d).


[9]    On appeal, G.W. casts doubt as to whether P.H. saw his penis. At the fact-

       finding hearing, P.H. testified that G.W. pulled down his sweatpants and

       exposed the “shaft of his penis.” (Tr. p. 13). G.W. then apologized to P.H. for

       his “pubes being unshaven.” (Tr. p. 13). G.W.’s request for us to disregard

       P.H.’s testimony is nothing more than a request for this court to reweigh the

       evidence which we shall not do. Therefore, we conclude that the State

       presented sufficient evidence beyond a reasonable doubt to support G.W.’s

       adjudication.


                                                II. Disposition
[10]   G.W. contends that the juvenile court abused its discretion when it ordered him

       to serve nine months of probation.


[11]   “A juvenile court is accorded ‘wide latitude’ and ‘great flexibility’ in its dealings

       with juveniles.” J.T. v. State, 111 N.E.3d 1019, 1026 (Ind. Ct. App. 2018)

       (citing J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008)). The choice of a

       specific disposition of a juvenile adjudicated a delinquent child is a matter

       within the sound discretion of the juvenile court and will only be reversed if

       there has been an abuse of that discretion. Id. “The juvenile court’s discretion

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1254 | October 30, 2019   Page 4 of 8
       in determining a disposition is subject to the statutory considerations of the

       welfare of the child, the safety of the community, and the policy of favoring the

       least-harsh disposition.” Id. An abuse of discretion occurs when the juvenile

       court’s action is clearly erroneous and against the logic and effect of the facts

       and circumstances before it. Id.


[12]   At the disposition hearing, Mary Ellis (Ellis), the probation officer assigned to

       G.W., recommended that G.W. should be placed on nine months of probation

       and compete the following services: mental health evaluation and follow any

       recommendations; participate in therapy at Centerstone; “[c]ontinue

       homebound schooling” and engage in “pro-social activity.” (Tr. p. 48). When

       asked what pro-social activity entailed, Ellis stated that G.W. would be required

       to either “obtain a job or join a club or a team.” (Tr. p. 49). G.W. agreed with

       the recommendations offered by Ellis but requested a shorter probation of six

       months considering he was already participating in some of the services

       recommended by Ellis. (Tr. p. 59).


[13]   On appeal, G.W. argues that he “had already engaged in several of the services

       required before the dispositional hearing occurred.” (Appellant’s Br. p. 10).

       Without further detailed explanations, G.W. additionally states that the

       “curfew restrictions on fulfilling some of the pro-social” activity “could be a

       hinderance.” (Appellant’s Br. p. 10). G.W. also argues that he “did not pose a

       threat to the community, and the conditions placed on [him] could potentially

       disrupt his family life and autonomy. . .” (Appellant’s Br. p. 10). Therefore,



       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1254 | October 30, 2019   Page 5 of 8
       G.W. posits that the “nine months of probation versus six months of probation

       seem excessive and unreasonable.” (Appellant’s Br. p. 10).


[14]   The dispositional order shows that the juvenile court considered the

       “Preliminary Inquiry/Predisposition Report” and the “the Risk Assessment”

       report (collectively, Reports) prepared by the probation department.

       (Appellant’s App. Vol. II, p. 22). The Reports showed that G.W. has a history

       of juvenile delinquency preceding his public nudity charge. Specifically,

       G.W.’s history of juvenile delinquency includes public intoxication, driving

       while suspended (multiple), disorderly conduct and public intoxication, failure

       to have proper registration, conversion, battery, battery resulting in bodily

       injury, and operating while intoxicated. The Reports indicated that G.W. was

       unemployed, and his social activities included playing “video games, bike-

       riding with friends, and meeting his friends at Laser Tag.” (Appellant’s App.

       Vol. II, p. 88). While G.W. admitted to drinking alcohol once, he indicated

       that he smokes “marijuana” once “every other week” since the “pot makes”

       him feel “productive and happy.” (Appellant’s App. Vol. II, p. 13). G.W.

       additionally reported that he has “overdosed on Xanax twice” and “huffed

       butane once.” (Appellant’s App. Vol. II, p. 13). G.W.’s “overall risk

       assessment score” put him in the “MODERATE/HIGH risk category to

       reoffend.” (Appellant’s App. Vol. II, p. 13) (bold in original).


[15]   In the dispositional order, the juvenile court stated that it considered the

       Reports, the recommendations from the probation department, and the



       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1254 | October 30, 2019   Page 6 of 8
       testimony offered at the dispositional hearing. The juvenile court consequently

       entered the following findings:


               2. [G.W.] requires appropriate services to address his delinquent
               behavior. These services are set forth in the order, below. The
               services are designed to meet [G.W.] specific needs.


               3. The following disposition is consistent with the safety and the
               best interest of the child. It places [G.W.] in the least restrictive
               setting, least interferes with family’s autonomy, is least disruptive
               of family life, imposes the least restraint on the freedom of the
               [G.W.] and [G.W.’s] parent, guardian, or custodian; and
               provides a reasonable opportunity for participation by [G.W.’s]
               parent, guardian, or custodian.


       (Appellant’s App. Vol. II, p. 22). Ordering G.W. to complete nine months of

       probation, the juvenile court also ordered G.W. to: complete a mental health

       evaluation; continue ongoing therapy at Centerstone; continue ongoing

       schooling through Homebound; and engage in a “pro social activity.”

       (Appellant’s App. Vol. II, p. 23).


[16]   Based on the foregoing, the juvenile court considered all the evidence presented

       and rejected G.W.’s request for a short probation of six months, finding that the

       nine months of probation and the additional court-ordered services will enable

       G.W. to get therapy, treatment, and education he needs to rehabilitate himself.

       The juvenile court’s findings and disposition were not unreasonable in light of

       the evidence presented and we affirm its decision to sentence G.W. to serve

       nine months of probation and participate in various services.


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1254 | October 30, 2019   Page 7 of 8
                                               CONCLUSION

[17]   Based on the foregoing, we conclude that the State presented sufficient evidence

       beyond a reasonable doubt to support G.W.’s adjudication. Also, we conclude

       that the juvenile court did not abuse its discretion in ordering G.W. to serve

       nine months of probation and participate in various services.


[18]   Affirmed.


[19]   Vaidik, C. J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1254 | October 30, 2019   Page 8 of 8